Case: 20-30132     Document: 00516089454         Page: 1    Date Filed: 11/10/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 10, 2021
                                  No. 20-30132
                                                                       Lyle W. Cayce
                                                                            Clerk
   Arthur Flemming Moler,

                                                           Plaintiff—Appellant,

                                      versus

   Officer Wells; Ian Connors, Counsel; United States of
   America,

                                                       Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:19-cv-982


   Before Dennis, Higginson, and Costa, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Arthur Fleming Moler appeals the district court’s dismissal of his
   Federal Tort Claims Act (FTCA) suit. Because the Western District of
   Louisiana may be an improper venue for Moler’s FTCA claim, and because
   venue may be a jurisdictional issue in FTCA cases, we VACATE the district
   court’s order dismissing Moler’s FTCA claim and REMAND the case for
   determination of whether venue is proper. Additionally, we AFFIRM the
   district court’s implicit denial of Moler’s implicit motion to amend his
   complaint to include a Bivens claim.
Case: 20-30132      Document: 00516089454          Page: 2   Date Filed: 11/10/2021




                                    No. 20-30132


                                         I.
          While in the custody of the Bureau of Prisons (BOP), Moler filed a pro
   se lawsuit in the Western District of Louisiana against a federal correctional
   officer named Wells and a BOP lawyer named Ian Connors. Moler alleged
   that he was denied proper medical treatment after his shoulder was injured
   while Officer Wells was escorting him to the shower, and he sought relief
   under the FTCA. The magistrate judge granted Moler’s request to proceed
   in forma pauperis and ordered Moler to file an amended complaint that, in
   compliance with the pleading requirements of Federal Rule of Civil
   Procedure 8, (1) named the United States as the defendant for his FTCA
   claim; (2) provided evidence that he had exhausted his administrative
   remedies; and (3) included sufficient details about what medical treatment
   he believed he was denied, the dates he requested medical care, the identity
   of the persons from whom he requested medical care, and the responses to
   those requests. Moler then filed an amended complaint, along with
   supporting exhibits. The amended complaint named the United States as the
   first defendant and removed any reference to Connors.
          The magistrate judge determined that Moler’s amended complaint
   failed to provide sufficient details regarding Moler’s medical treatment
   claim. Accordingly, the magistrate judge recommended dismissing Moler’s
   complaint for failure to state a claim on which relief may be granted, pursuant
   to 28 U.S.C. § 1915(e)(2)(B)(ii). Moler filed written objections to the
   magistrate judge’s report and recommendation. After conducting an
   independent review of the record and considering Moler’s objections, the
   district court accepted the magistrate judge’s findings as correct and
   dismissed Moler’s complaint with prejudice. Moler filed a timely notice of
   appeal.




                                         2
Case: 20-30132         Document: 00516089454              Page: 3       Date Filed: 11/10/2021




                                          No. 20-30132


                                                II.
           We first address the issue of venue. Claims brought under the FTCA
   “may be prosecuted only in the judicial district where the plaintiff resides or
   wherein the act or omission complained of occurred.” 28 U.S.C. § 1402(b).
   Moler’s complaint and the exhibits attached to it1 allege that Moler was
   inappropriately denied medical care after injuring his arm while incarcerated
   at the Federal Correctional Institute in Oakdale, Louisiana (FCI-O).
   However, because Moler thought his injury “was just something pulled and
   not something more serious,” he “did not see Medical” while at FCI-O.2
   And though Moler later mentioned his arm pain to the intake nurse at the
   Oklahoma City Transit Center, he did not “particularly expect anything to
   be done at that time.” Rather, it was not until Moler was transferred to the
   Federal Correctional Institute in Forrest City, Arkansas (FCI-FC) that he
   allegedly sought but did not receive adequate medical care.3 Thus, the
   omissions that Moler complains of took place exclusively in Forrest City,
   which is in the Eastern District of Arkansas.4 For this reason, venue is not



           1
              “A copy of a written instrument that is an exhibit to a pleading is a part of the
   pleading for all purposes.” FED. R. CIV. P. 10(c).
            2
              After his injury, Moler “did notify Medical Department at [FCI-O] without
   response,” but he makes it clear that at the time, “[w]hile I felt pain in my left arm, I
   thought it was minor.”
            3
              Specifically, Moler alleges: (1) that after arriving at FCI-FC in late September
   2018, he notified staff that he had pain in his arm; (2) that he received an X-ray on October
   30, 2018; (3) that on November 23, 2018 and December 1, 2018, he sent electronic staff
   requests to Health Services at FCI-FC regarding his continued arm pain, which were
   ignored; (4) that he was told to get ibuprofen and naproxen from the commissary on
   December 18, 2018; (5) that he received an MRI on May 30, 2019, which found that he
   “could [have] a long segment partial tear of the [supraspinatus] tendon”; and (6) that as of
   July 20, 2019, he had not received surgery and was still in pain.
            4
              Indeed, Moler states in his complaint that the care he received “does not meet
   the minimal standard of care in Arkansas,” showing that he views Arkansas as the place
   where the omissions he complains of occurred.




                                                3
Case: 20-30132         Document: 00516089454               Page: 4       Date Filed: 11/10/2021




                                           No. 20-30132


   proper in the Western District of Louisiana under the second prong of the
   FTCA venue statute. See 28 U.S.C. § 1402(b).5
           Venue is also proper “in the judicial district where the plaintiff
   resides.” 28 U.S.C. § 1402(b). In his complaint, Moler states that he resides
   in Forrest City, Arkansas, at FCI-FC. However, for purposes of venue,
   “[o]ne does not change his residence to the prison by virtue of being
   incarcerated there.” Ellingburg v. Connett, 457 F.2d 240, 241 (5th Cir. 1972)
   (quoting Cohen v. United States, 297 F.2d 760, 774 (9th Cir. 1962)). Rather,
   an incarcerated person resides in the district where he was legally domiciled
   before his incarceration. Id.6 The record does not reflect where Moler lived



           5
               Courts have interpreted the second prong of § 1402(b) to mean that a complained
   of act or omission can give rise to proper venue in only one judicial district. See Reuber v.
   United States, 750 F.2d 1039, 1048-49 (D.C. Cir. 1984) (“Congress has specified the
   district in which the act occurred as the ‘only’ district, other than that where the plaintiff
   resides, where a claim may be brought and thereby created a strong negative presumption
   against courts finding discretionary pendent venue elsewhere.” (citation omitted)),
   abrogated on other grounds by Kauffman v. Anglo-American School of Sofia, 28 F.3d 1223 (D.C.
   Cir. 1994); Andrade v. Chojnacki, 934 F. Supp. 817, 829 n.24 (S.D. Tex. 1996) (concluding
   that “the operative language in Section 1402(b), ‘wherein the act or omission complained
   of occurred,’ suggests that . . . venue in FTCA actions (at least when based solely on this
   ground) is proper in only one district” and that when the acts or omissions complained of
   occurred in multiple districts, a “preponderance of the contacts test” should determine
   where venue is proper); Lopez v. U.S. Gov’t, 68 F. Supp. 2d 688, 691 (M.D.N.C. 1999)
   (adopting Andrade’s interpretation of § 1402(b)). Because the omissions Moler complains
   of occurred exclusively in Forrest City, Arkansas, we do not need to address whether venue
   could be proper in more than one district under the second prong of § 1402(b).
             6
               See also Urb. Indus., Inc. of Kentucky v. Thevis, 670 F.2d 981, 983, 986 (11th Cir.
   1982) (holding that a person who had lived in Georgia before his incarceration in Indiana
   “retained his Georgia residence” while incarcerated); Brimer v. Levi, 555 F.2d 656, 658
   (8th Cir. 1977) (explaining that a prisoner does not reside at his place of incarceration
   because his presence in that district is “involuntary and temporary”). But see In re Pope,
   580 F.2d 620, 622 (D.C. Cir. 1978) (acknowledging that “[t]here is considerable support
   for the notion that one does not change his residence to the prison by virtue of being
   incarcerated there” but holding that, under circuit precedent, “a prisoner has his residence
   at his place of confinement”).




                                                 4
Case: 20-30132         Document: 00516089454               Page: 5       Date Filed: 11/10/2021




                                           No. 20-30132


   prior to his incarceration. If Moler resided in the Western District of
   Louisiana before his incarceration, venue would be proper in that district.7
           “Because we may not proceed without requisite jurisdiction, it is
   incumbent upon federal courts trial and appellate to constantly examine the
   basis of jurisdiction, doing so on our own motion if necessary.” Save the Bay,
   Inc. v. U.S. Army, 639 F.2d 1100, 1102 (5th Cir. 1981). Venue may be a
   jurisdictional issue in FTCA cases. “The United States, as sovereign, is
   immune from suit save as it consents to be sued, and the terms of its consent
   to be sued in any court define that court’s jurisdiction to entertain the suit.”
   United States v. Sherwood, 312 U.S. 584, 586 (1941) (citations omitted). Based
   on this language, the D.C. Circuit has suggested that “it is unclear whether a
   district court even has jurisdiction to hear an FTCA claim anywhere but in
   the district specified by 28 U.S.C. § 1402(b).” Reuber v. United States,
   750 F.2d 1039, 1049 n.11 (D.C. Cir. 1984), abrogated on other grounds by
   Kauffman v. Anglo-American School of Sofia, 28 F.3d 1223 (D.C. Cir. 1994).
   On the other hand, the Eighth Circuit has held that § 1402(b) is not “a
   jurisdictional statute.” Upchurch v. Piper Aircraft Corp., 736 F.2d 439, 440
   (8th Cir. 1984).
           Because venue may be a jurisdictional issue in this FTCA case, and
   because the record does not contain enough information to determine



           7
              The record suggests that Moler, who was released from prison during the
   pendency of this appeal, now resides in Sterrett, Alabama. However, “venue [is]
   determined at the outset of litigation and [is] not affected by subsequent events.” Smilde v.
   Snow, 73 F. App’x 24, 26 (5th Cir. 2003) (unpublished); see also Exxon Corp. v. FTC, 588
   F.2d 895, 899 (3d Cir. 1978) (holding that “venue is determined at the outset of the
   litigation”); Harris v. Black Clawson Co., 961 F.2d 547, 549 (5th Cir. 1992) (explaining that,
   when determining whether diversity jurisdiction exists, the court looks to “the citizenship
   of the parties at the time suit was filed”). Accordingly, venue would be proper in the district
   where Moler was legally domiciled at the time that he filed his complaint, not necessarily
   in the district where Moler is currently domiciled.




                                                 5
Case: 20-30132          Document: 00516089454                 Page: 6       Date Filed: 11/10/2021




                                             No. 20-30132


   whether venue is proper in the Western District of Louisiana, we do not
   address the merits of Moler’s appeal. Instead, we VACATE the district
   court’s order dismissing Moler’s FTCA claim and REMAND the case to
   the district court for a determination of whether venue is proper and for
   further proceedings not inconsistent with this opinion. See Molett v. Penrod
   Drilling Co., 872 F.2d 1221, 1228 (5th Cir. 1989) (“Where, as here,
   jurisdiction is not clear from the record, but there is some reason to believe
   that jurisdiction exists, the Court may remand the case to the district court
   for amendment of the allegations and for the record to be supplemented.”);
   Ellingburg, 457 F.2d at 242 (“This record is silent as to Ellingburg’s
   domicile/residence. Accordingly, we remand the case to the district court for
   it to determine Ellingburg’s ‘residence.’”).8
                                                  III.
           Moler also argues that the district court erred by not construing his
   complaint as alleging a Bivens claim against Officer Wells, in addition to an
   FTCA claim. A Bivens claim is a lawsuit in which a person who alleges that a


           8
              If venue is proper, the district court should re-evaluate Moler’s FTCA claim
   under Arkansas law. See 28 U.S.C. § 1346(b)(1) (providing that courts must analyze FTCA
   claims “in accordance with the law of the place where the act or omission occurred”). If
   venue is improper, the district court “shall dismiss, or if it be in the interest of justice,
   transfer such case to any district or division in which it could have been brought.” 28
   U.S.C. § 1406(a); see also 28 U.S.C. § 1631 (providing that if a court lacks jurisdiction over
   a case, it “shall, if it is in the interest of justice, transfer such action or appeal to any other
   such court . . . in which the action or appeal could have been brought at the time it was filed
   or noticed”). We note that because Moler’s FTCA claim appears non-frivolous, see supra
   note 4, and because the statute of limitations would prevent him from refiling the claim in
   another court if this case were dismissed, see 28 U.S.C. § 2401(b), it likely would be in the
   interest of justice to transfer this case if the district court concludes that venue is not
   proper. We further note that while the United States has not been served and thus has not
   had an opportunity to move for lack of subject-matter jurisdiction under Federal Rule of
   Civil Procedure 12(b)(1) or improper venue under Rule 12(b)(3), “a district court may
   transfer a case upon a motion or sua sponte.” Caldwell v. Palmetto State Sav. Bank of S.C.,
   811 F.2d 916, 919 (5th Cir. 1987).




                                                   6
Case: 20-30132        Document: 00516089454              Page: 7       Date Filed: 11/10/2021




                                          No. 20-30132


   federal actor has violated his constitutional rights seeks to recover damages
   in federal court. See Bivens v. Six Unknown Named Agents of Fed. Bureau of
   Narcotics, 403 U.S. 388 (1971); McGuire v. Turnbo, 137 F.3d 321, 323 (5th Cir.
   1998). Because venue is not a jurisdictional issue in Bivens claims,9 we assume
   that the Western District of Louisiana would be a proper venue for this claim
   and instead address the merits of the issue.
           Moler titled his complaint “FTCA - Federal Tort Claim,” and
   nothing in the complaint indicates that he intended also to raise a Bivens
   claim. However, he did argue in his objections to the magistrate judge’s
   report and recommendation that his complaint states a Bivens claim directly
   against Officer Wells. “The district court may construe an issue raised for
   the first time in an objection to a magistrate judge’s report and
   recommendation as a motion to amend complaint.” United States v. Riascos,
   76 F.3d 93, 94 (5th Cir. 1996). The district court noted that Moler objected
   to the magistrate judge’s report, but it did not state whether it construed his
   objections as a motion to amend his complaint. Construing Moler’s
   objections as a motion to amend his complaint,10 we review the district
   court’s implicit denial of that motion “for abuse of discretion.” Riascos, 76
   F.3d at 94. The permissible bases for denying a motion to amend include
   “undue delay, bad faith or dilatory motive on the part of the movant,
   repeated failure to cure deficiencies by amendments previously allowed,
   undue prejudice to the opposing party by virtue of allowance of the
   amendment, [and] futility of amendment.” Wright v. Allstate Ins. Co., 415




           9
              Venue is not a potential jurisdictional issue for Bivens claims because, unlike
   FTCA suits, Bivens claims do not rely on a waiver of sovereign immunity.
           10
              We generally “construe pro se filings liberally.” EEOC v. Simbaki, Ltd., 767 F.3d
   475, 484 (5th Cir. 2014).




                                                7
Case: 20-30132      Document: 00516089454           Page: 8    Date Filed: 11/10/2021




                                     No. 20-30132


   F.3d 384, 391 (5th Cir. 2005) (alteration in original) (quoting Foman v. Davis,
   371 U.S. 178, 182 (1962)).
          Here, granting Moler’s implicit motion to amend his complaint would
   have been futile. Moler stated in his objections that Officer Wells showed
   “deliberate indifference to Moler’s medical needs.” Indeed, “deliberate
   indifference to serious medical needs of prisoners constitutes the
   ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth
   Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976) (quoting Gregg v.
   Georgia, 428 U.S. 153, 173 (1976)). However, “[d]eliberate indifference ‘is an
   extremely high standard to meet.’” Gobert v. Caldwell, 463 F.3d 339, 346 (5th
   Cir. 2006) (quoting Domino v. Tex. Dep’t of Crim. Just., 239 F.3d 752, 756
   (5th Cir. 2001)). A prison official shows deliberate indifference only if “the
   official knows of and disregards an excessive risk to inmate health or safety;
   the official must both be aware of facts from which the inference could be
   drawn that a substantial risk of serious harm exists, and he must also draw the
   inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Moler has not
   alleged that Officer Wells was aware of facts from which he could infer that a
   substantial risk of harm to Moler existed, let alone that Wells drew such an
   inference. Rather, his complaint states that while Wells was “of course
   aware” of his injury, “we thought it was just something pulled and not
   something more serious.” Moler’s complaint also states that at the time his
   injury occurred, “I felt pain in my left arm,” but “I thought it was minor.”
   Thus, under the facts pled in Moler’s complaint, Wells did not have the
   requisite knowledge to establish deliberate indifference. Because Moler could
   not have stated a Bivens claim against Wells, we AFFIRM the district
   court’s implicit denial of Moler’s implicit motion to amend his complaint.
   See EEOC v. Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir. 2014) (explaining that
   even “[p]ro se litigants must properly plead sufficient facts that, when
   liberally construed, state a plausible claim to relief”).




                                           8
Case: 20-30132     Document: 00516089454            Page: 9   Date Filed: 11/10/2021




                                     No. 20-30132


                                         IV.
          In conclusion, we VACATE the district court’s order dismissing
   Moler’s FTCA claim, we AFFIRM the district court’s implicit denial of
   Moler’s implicit motion to amend his complaint to include a Bivens claim,
   and we REMAND the case to the district court for further proceedings not
   inconsistent with this opinion.




                                          9